— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Colabella, J.), rendered February 19, 1985, convicting him of criminal sale of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
It appears that the defendant has completed his sentence and has since made himself unavailable. As the defendant cannot be located, he must be deemed to have abandoned his appeal (see, People v Southerland, 136 AD2d 662). Mangano, P. J., Balletta, Fiber, Pizzuto and Santucci, JJ., concur.